                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA

JOHN LANDRY (#632304) CIVIL ACTION

VERSUS 19-520-SDD-EWD

LT. LOLLIS, ETAL.



                                         RULING

        The Court, after carefully considering the Complaint^ the record, the law

applicable to this action, and the Report and Recommendation2 of United States

Magistrate Judge Erin Wilder-Doomes, dated October 8, 2019, to which no objection has

been filed, hereby approves the Report and Recommendation of the Magistrate Judge

and adopts it as the Court's opinion herein.

        ACCORDINGLY, Plaintiff's claims against G. Thompson are hereby DISMISSED,

WITH PREJUDICE, for failure to state a claim upon which relief may be granted pursuant

to 28 U.S.C. §§ 1915(e) and 1915A.

        IT IS FURTHER ORDERED that Plaintiff's claims for monetary damages against

Unknown Lollis, Unknown Houston, and Unknown Williams in their official capacities are

hereby DISMISSED, WITH PREJUDICE, as legally frivolous and for failure to state a

claim upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e) and 1915A.

        Signed in Baton Rouge, Louisiana the V- day of November, 2019.


                                    ^2<//U^^M M^A^
                                     CHIEF JUDC^SHELLY D. DICK
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA


1 Rec. Doc. 1.
2 Rec. Doc. 4.
